     Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 1 of 8 PageID #:104




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 Jose Juan Romero,                               )
                                                 )
        Plaintiff,                               )
                                                 )
                     v.                          ) Honorable Sara L. Ellis
                                                 )
 State of Illinois et al.,                       ) No. 21-cv-1592
                                                 )
        Defendants.                              )
                                                 )
                                                 )


       DEFENDANTS STATE OF ILLINOIS AND GOVERNOR PRITZKER’S
      MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS
                      PLAINTIFF’S COMPLAINT

        Defendants, State of Illinois and Governor JB Pritzker (“State Defendants’), by their

attorney, Kwame Raoul, Attorney General of Illinois, in support of their motion to dismiss

Plaintiff’s Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) state as

follows:

                                           INTRODUCTION

        This case relates to Plaintiff’s arrest for DUI by a Chicago Police Department officer the

subsequent charges by the Cook County State’s Attorney’s Office. See ECF No 1-1. Plaintiff filed

his Complaint in the Circuit Court of Cook County Chancery Division on November 16, 2020

(Case No. 2020-CV-06797). See id. On March 23, 2021, this matter was removed to federal court

by Defendants Lopez and Cervantes. Id. In his Complaint, Plaintiff alleges that he was arrested for

DUI on or about November 7, 2017, after he was in a traffic accident and detained for

approximately three hours. ECF No. 1-1 at ¶ 4-5. Plaintiff alleges that the arresting officer,

Defendant Lopez, signed a criminal complaint against Plaintiff that stated there was a video


                                                1
     Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 2 of 8 PageID #:105




recording of the accident and Plaintiff’s arrest. Id. at ¶6. Plaintiff alleges that no such video exists

and that the Defendants from the State’s Attorney’s Office improperly continued the proceedings

despite lacking evidence. Id. at ¶¶ 8-24. Throughout the Complaint, Plaintiff refers to unnamed

individuals from the Cook County State’s Attorney’s Office that prosecuted his DUI case as “the

State.” See generally id. In his 24-count Complaint1 Plaintiff alleges that Defendants violated his

rights under the United States and Illinois Constitutions and Illinois state law. Id. at ¶¶ 50-133.

        Plaintiff’s claims against the State Defendants fail. First, the State Defendants are not

“individuals” that are subject to suit under Section 1983. Second, Plaintiff’s claims against the

State and Governor Pritzker are barred by the Eleventh Amendment, the standing doctrine, and

Article III’s “case or controversy” requirement. Finally, Plaintiff has not stated a viable claim

against Governor Pritzker in his individual capacity because he has not alleged that the Governor

personally took any action that affected his DUI case. Because Plaintiff’s Complaint does not state

any viable claims against the State Defendants, they should be dismissed from this lawsuit.

                                            LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(1) provides that a party may move to dismiss a case

based on “lack of subject matter jurisdiction.” F.R.C.P. 12(b)(1). Courts lack subject matter

jurisdiction when the “case or controversy” requirement of Article III is not satisfied. See Crabtree

v. Experian Info. Solutions, Inc., 948 F.3d 87 876 (7th Cir. 2020). Pursuant to Rule 12(h)(3), “[i]f

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action. F.R.C.P. 12(h)(3).




1
 Plaintiff’s Complaint has two Count 11’s and Count 12’s. Starting at page 14 of the Complaint, the
proper numbering of the counts is found on the left-hand side of the page beginning at Count 13, and this
Memorandum shall use that numbering system to avoid any duplicate count numbers.

                                                    2
     Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 3 of 8 PageID #:106




       A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint. A complaint

may be dismissed if the plaintiff fails to allege sufficient facts to state a cause of action that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A sufficient complaint must allege “more than a sheer

possibility that a defendant has acted unlawfully” and be supported by factual content as

“[t]hreadbare recitals of the elements of the cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. When ruling on a motion to dismiss pursuant

to Rule 12(b)(6), the court must accept all well-pleaded facts as true, but it must also “draw on its

judicial experience and common sense” to determine if the plaintiff has stated a plausible claim

for relief. Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009), quoting Iqbal 556 U.S. at 678.

If, upon its review, the court determines that a plaintiff has failed to meet this plausibility

requirement, the matter should be dismissed.

                                               ARGUMENT

I.     PLAINTIFF’S CLAIMS AGAINST THE STATE OF ILLINOIS AND
       GOVERNOR PRITZKER ARE BARRED IN FEDERAL COURT.

       A.      Plaintiff Cannot Bring A Section 1983 Suit Against The State Or The
               Governor In His Official Capacity.

       Plaintiff brings claims for relief under 42 U.S.C. § 1983 and seeks damages against the

State and Governor Pritzker in his official capacity. ECF No. 1-1 at ¶¶ 110-117 and Prayer for

Relief. Section 1983 authorizes suits for damages only against a “person” who acts under color of

state law and deprives another person of his or her rights. See 42 U.S.C. § 1983. But neither the

State nor its officials acting in their official capacity are “persons” subject to suit under Section

1983 for damages. Arizonans for Official English v. Arizona, 520 U.S. 43, 49 n.24 (1997); Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Because Plaintiff seeks damages against the

State of Illinois and Governor Pritzker in his official capacity, see generally ECF No. 1-1, all of

                                                 3
     Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 4 of 8 PageID #:107




his claims against the State and the Governor should be dismissed with prejudice. See Will, 491

U.S. at 71.

        B.         Plaintiff’s Claims For Monetary Relief Are Barred By The Eleventh
                   Amendment.

        Plaintiff’s claims against the State or Governor Pritzker in his official capacity are also

barred by the Eleventh Amendment. The Eleventh Amendment prohibits suits against a state

without the state’s consent. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989); Quern

v. Jordan, 440 U.S. 332, 342 (1979) (Eleventh Amendment bars § 1983 claims). This ban applies

to Plaintiff’s official capacity claims against Governor Pritzker because “an official capacity suit

is, in all respects other than name, to be treated as a suit against the entity.” Kentucky v. Graham,

473 U.S. 159, 166 (1985). This is because in an official capacity suit a request for monetary relief

does not seek that relief from the official’s personal assets, but instead looks to collect the damages

from the government entity. See Graham, 473 U.S. at 166; Kolton v. Frerichs, 869 F.3d 532, 536

(7th Cir. 2017) (“And after all, [defendant] did not pocket any earnings on [plaintiff’s] money.

Illinois did.”).

        The impetus of the Eleventh Amendment is “the prevention of federal-court judgments that

must be paid out of a State’s treasury.” Hess v. Port Authority Trans Hudson Corp., 513 U.S. 30,

48 (1994). As such, any request that “seeks monetary damages from defendants acting in their

official capacity . . . [i]s barred by the Eleventh Amendment.” Brown v. Budz, 398 F.3d 904, 918

(7th Cir. 2005). Thus, the Eleventh Amendment bars Plaintiff’s claims for monetary damages

against the State and Governor Pritzker in his official capacity.

        C.         Plaintiff’s Claims For Injunctive Relief Against Governor Pritzker In His
                   Official Capacity Are Barred By The Eleventh Amendment.

        Plaintiff cannot obtain injunctive relief from Government Pritzker in his official capacity.

Under Ex Parte Young, 209 U.S. 123 (1908), a plaintiff may be able to seek injunctive relief against

                                                  4
     Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 5 of 8 PageID #:108




an official acting in his official capacity “when the named defendant state officials have some

connection with the enforcement of the act and ‘threaten and are about to commence proceedings’

to enforce the unconstitutional act”. Okpalobi v. Foster, 244 F.3d 405, 416 (5th Cir. 2001). But

that exception to the Eleventh Amendment does not apply here because Governor Pritzker does

not have a sufficiently close connection to the enforcement of the statutes at issue. See also

Weinstein v. Edgar, 826 F. Supp. 1165, 1166-67 (N.D. Ill. 1993) (holding that plaintiff could not

sue governor of Illinois in constitutional challenge to statute making Good Friday a school

holiday); Illinois League of Advocates for the Developmentally Disabled v. Quinn, No. 13 C 1300,

2013 WL 5548929, at *4 (N.D. Ill. Oct. 8, 2013) (holding that the governor of Illinois was not the

proper defendant for constitutional challenge to the state’s closing of two facilities for

developmentally disabled individuals). Here, Plaintiff misstates the role of the Governor. Plaintiff

does not make any specific allegations about the State or Governor Pritzker except when he

references the actions of the State’s Attorney’s Office during the prosecution of his D.U.I. case.

See generally ECF No. 1-1. However, Governor Pritzker is not sufficiently connected to the

enforcement of the traffic code or the prosecutorial decisions of the State’s Attorney’s Office to

support Plaintiff’s claim for injunctive relief. Accordingly, the Ex Parte Young exception does

not apply, and Plaintiff’s claim against the Governor is barred by the Eleventh Amendment.

        D.      Plaintiff Lacks Standing to Request Injunctive Relief and Cannot Satisfy
                Article III’s “Case or Controversy” Requirement.

        Finally, Plaintiff’s claims should be dismissed because Plaintiff has no standing to request

injunctive relief, and because there is no “case or controversy” between Plaintiff and the Governor.

Plaintiff seeks injunctive relief requiring that Defendants not participate in the alleged illegal

conduct detailed in the Complaint in the future. ECF No. 1-1 at Prayer for Relief. However,

Plaintiff lacks standing to request this relief because “a past injury alone is insufficient to establish

                                                   5
    Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 6 of 8 PageID #:109




standing for purposes of prospective injunctive relief.” Simic v. City of Chicago, 851 F.3d 734,

738 (7th Cir. 2017). The underlying case related to Plaintiff’s D.U.I. arrest was dismissed on or

about November 18, 2019. ECF No 1-1 at ¶ 24. Plaintiff does not allege that he will be arrested

for a different D.U.I. and that those proceedings will be wrongfully delayed. See id. Therefore, any

potential future injury is “conjectural or hypothetical,” not the “real and immediate threat” required

for prospective injunctive relief. Simic, 831 F.3d at 738, quoting City of Los Angeles v. Lyons, 461

U.S. 95, 102 (1983).

       Moreover, Plaintiff cannot bring a claim for injunctive relief against Governor Pritzker in

his official capacity because there is no “case or controversy” between Plaintiff and the Governor.

The proper defendant to name in a case seeking injunctive relief is “the person whose actions cause

injury.” Travis v. Reno, 163 F.3d 1000, 1007 (7th Cir. 1998); see also Quinones v. City of

Evanston, Illinois, 58 F.3d 275, 277 (7th Cir.1995). Declaratory or injunctive relief may be

obtained only when there is a “substantial controversy[] between parties having adverse legal

interests.” Alcan Aluminium Ltd. v. Dep't of Revenue of State of Or., 724 F.2d 1294, 1298 (7th Cir.

1984). Where a state official is not involved with implementing or enforcing a statute, there is no

controversy between the parties as required for an action. See Quinones, 58 F.3d at 277 (city, not

state, was the proper defendant where it was not paying pension benefits because a state statute

directed it not to do so). Here, Governor Pritzker has no authority to dictate how the Chicago Police

Department or Cook County State’s Attorney’s Office operates. Because Governor Pritzker has

not caused any alleged injury to Plaintiff and cannot address any alleged injury, there is no case or

controversy between Governor Pritzker and Plaintiff, and any official capacity claims against

Governor Pritzker should be dismissed with prejudice.




                                                  6
      Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 7 of 8 PageID #:110




II.     PLAINTIFF HAS NOT STATED ANY CLAIM AGAINST GOVERNOR
        PRITZKER IN HIS INDIVIDUAL CAPACITY.

        Nor has Plaintiff stated an individual capacity claim against Governor Pritzker. As

discussed, to survive a Rule 12(b)(6) motion, a plaintiff must allege sufficient facts to state a cause

of action that is plausible on its face. Iqbal, 556 U.S. at 678. Plaintiff has not sufficiently alleged

that Governor Pritzker violated Plaintiff’s rights and, as such, all individual capacity claims against

him should be dismissed.

        Section 1983 only creates liability “for a defendant’s personal acts or decisions.” Vinning-

El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). Plaintiff has not alleged that Governor Pritzker

personally took any action that affected his D.U.I. case. See generally ECF No. 1-1. “[I]ndividual

liability under § 1983 requires ‘person involvement in the alleged constitutional deprivation.’”

Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (internal quotation omitted). As such,

Plaintiff cannot bring a clam against Governor Pritzker in his individual capacity. Moreover, as

discussed, Plaintiff does not make any specific allegations about the State Defendants. He has not

stated any cause of action against the State Defendants and, therefore, his claims must be

dismissed.

                                              CONCLUSION

        For the foregoing reasons, Plaintiff’s claims against the State Defendants fail.

WHEREFORE, the State of Illinois and Governor Pritzker request that this Court grant this Court

grant their motion to dismiss Plaintiff’s Complaint with prejudice.




                                                  7
    Case: 1:21-cv-01592 Document #: 30 Filed: 05/13/21 Page 8 of 8 PageID #:111




                                                  Respectfully Submitted,

                                                  KWAME RAOUL
                                                  Illinois Attorney General

                                          By:     /s/ Mary A. Johnston
                                                  MARY A. JOHNSTON
                                                  ASSISTANT ATTORNEY GENERAL
                                                  Office of the Illinois Attorney General
                                                  General Law Bureau – Civil Rights Unit
                                                  100 W. Randolph St., 13th Floor
                                                  Chicago, IL 60601
                                                  (312) 814-3739
                                                  (312) 814-4425 (FAX)
                                                  mary.johnston@illinois.gov




                              CERTIFICATE OF SERVICE
        The undersigned certifies that a copy of the foregoing DEFENDANTS STATE OF
ILLINOIS AND GOVERNOR PRTIZKER’S MEMORANDUM IN SUPPORT OF THEIR
MOTION TO DISMISS PLAINTIFF’S COMPLAINT was served on all parties at the
electronic addresses provided through the Court’s electronic monitoring CM/ECF system and via
e-mail on May 13, 2021.




                                                  /s/ Mary A. Johnston
                                                  MARY A. JOHNSTON




                                             8
